Exhibit 10.1

 

EXECUTION COPY

 

THIRD AMENDMENT TO AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT

 

THIS THIRD AMENDMENT TO AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT,
dated as of November 16, 2012 (this “Amendment”) is entered into among
AMERISOURCE RECEIVABLES FINANCIAL CORPORATION, a Delaware corporation (in such
capacity, the “Seller”), AMERISOURCEBERGEN DRUG CORPORATION, a Delaware
corporation, as the initial Servicer (in such capacity, the “Servicer”), the
PURCHASER AGENTS and PURCHASERS listed on the signature pages hereto, and BANK
OF AMERICA, NATIONAL ASSOCIATION (“Bank of America”), a national banking
association, as administrator (in such capacity, the “Administrator”).

 

R E C I T A L S

 

The Seller, Servicer, the Purchaser Groups, and the Administrator are parties to
that certain Amended and Restated Receivables Purchase Agreement, dated as of
April 29, 2010 (as amended, supplemented or otherwise modified from time to
time, the “Agreement”).

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

 

1.  Certain Defined Terms.  Capitalized terms used but not defined herein shall
have the meanings set forth for such terms in Exhibit I to the Agreement.

 

2.  Amendments to the Agreement.  As of the Effective Date (as defined below),
the Agreement is hereby amended as follows:

 

(i)                                     The notice information for the
Administrator and Bank of America where it appears below the name of such Person
on the signature pages to the Agreement is replaced in its entirety with the
following:

 

Bank of America, National Association
214 North Tryon Street, 15th Floor
NC1-027-15-01
Charlotte, North Carolina 28255
Attention:  Nina Austin, Securitization Finance
Telephone:  (980) 388-3539

Facsimile:  (212) 548-8891

 

(ii)                                  Clause (d) and the sentence thereafter of
the proviso set forth in the definition of “Obligor Concentration Limit” set
forth on Exhibit I to the Agreement are replaced in their entirety with the
following:

 

(d) (i) subject to satisfaction of the Rating Agency Condition and an increase
in the percentage set forth in clause (a)(i) of the definition of “Required
Reserve,” upon Seller’s request from time to time, the Administrator and each
Purchaser Agent may agree to a higher percentage

 

--------------------------------------------------------------------------------


 

of Eligible Receivables for a particular Obligor and its Affiliates (each such
higher percentage, a “Special Concentration Limit”) and (ii) subject to
satisfaction of the Rating Agency Condition, upon Seller’s request from time to
time, the Administrator and each Purchaser Agent may agree to a higher
percentage of Eligible Receivables for an Exception Obligor and its Affiliates
(each such higher percentage, an “Exception Concentration Limit”; together with
any Special Concentration Limit, each a “Subject Concentration Limit”); it being
understood that any Subject Concentration Limit may be cancelled by the
Administrator or any Purchaser Agent upon not less than five (5) Business Days’
written notice to the Seller.  For purposes of this clause (d), “Exception
Obligor” means each of Walgreen Co. and Express Scripts Holding Company.  As of
November 16, 2012 (i) Walgreen Co. and Express Scripts Holding Company shall
have an Exception Concentration Limit of 16.00% and 8.00%, respectively and (ii)
Kaiser Permanente shall have a Special Concentration Limit of 4.90%.

 

(iii)                               Clause (a) of the definition of “Required
Reserve Factor Floor” set forth on Exhibit I to the Agreement is amended by
replacing the percentage “18.75%” where it appears therein with the percentage
“17.90%”.

 

(iv)                              The definition of “Scheduled Facility
Termination Date” set forth on Exhibit I to the Agreement for any Group
Commitment (or portion thereof) is replaced in its entirety with the following:

 

“Scheduled Facility Termination Date” means, for any Group Commitment (or
portion thereof), the “Scheduled Facility Termination Date” set forth therefor
on the signature page to the Third Amendment to the Amended and Restated
Receivables Purchase Agreement, dated as of November 16, 2012 (or in the
applicable Assumption Agreement or Transfer Supplement).

 

(v)                                 Exhibit VI of the Agreement is replaced in
its entirety with Exhibit VI attached hereto.

 

3.                                      Representations and Warranties;
Covenants.  Each of the Seller and the Servicer (on behalf of the Seller) hereby
certifies, represents and warrants to the Administrator, each Purchaser Agent
and each Purchaser that on and as of the date hereof:

 

(i)                                     each of its representations and
warranties contained in Article V of the Agreement is true and correct, in all
material respects, as if made on and as of the Effective Date;

 

(ii)                                  no event has occurred and is continuing,
or would result from this Amendment or any of the transactions contemplated
herein, that constitutes an Amortization Event or Unmatured Amortization Event;

 

2

--------------------------------------------------------------------------------


 

(iii)                               the Facility Termination Date for all
Purchaser Groups has not occurred; and

 

(iv)                              the Credit Agreement has not been amended.

 

4.                                      Effect of Amendment.  Except as
expressly amended and modified by this Amendment, all provisions of the
Agreement shall remain in full force and effect.  After this Amendment becomes
effective, all references in the Agreement and each of the other Transaction
Documents to “this Agreement”, “hereof”, “herein”, or words of similar effect
referring to the Agreement shall be deemed to be references to the Agreement, as
amended by this Amendment.  This Amendment shall not be deemed to expressly or
impliedly waive, amend or supplement any provision of the Agreement (or any
related document or agreement) other than as expressly set forth herein.

 

5.                                      Effectiveness. This Amendment shall
become effective on the date hereof (the “Effective Date”) upon satisfaction of
each of the following conditions:

 

(a)                                 receipt by the Administrator and each
Purchaser Agent of counterparts of (i) this Amendment, (ii) the amended and
restated Fee Letter, dated as of the date hereof, by and among the Seller, the
Servicer, the Administrator and each Purchaser Agent and (iii) the Accordion
Confirmation, dated as of the date hereof, by and among the Seller, the
Servicer, the Administrator and each Purchaser Agent, in each case duly executed
by each of the parties thereto;

 

(b)                                 the Administrator, each Purchaser Agent and
PNC Capital Markets LLC shall have received all accrued and unpaid fees, costs
and expenses to the extent then due and payable to it or the Purchasers on the
Effective Date; and

 

(c)                                  such other documents and instruments as a
Purchaser Agent may reasonably request, in form and substance satisfactory to
such Purchaser Agent.

 

6.                                      Counterparts.  This Amendment may be
executed in any number of counterparts and by different parties on separate
counterparts, and each counterpart shall be deemed to be an original, and all
such counterparts shall together constitute but one and the same instrument. 
Counterparts of this Amendment may be delivered by facsimile transmission or
other electronic transmission, and such counterparts shall be as effective as if
original counterparts had been physically delivered, and thereafter shall be
binding on the parties hereto and their respective successors and assigns.

 

7.                                      Governing Law.  This Amendment shall be
governed by, and construed in accordance with the law of the State of New York
without regard to any otherwise applicable principles of conflicts of law (other
than Sections 5-1401 and 5-1402 of the New York General Obligations Law).

 

3

--------------------------------------------------------------------------------


 

8.                                      Section Headings.  The various headings
of this Amendment are inserted for convenience only and shall not affect the
meaning or interpretation of this Amendment, the Agreement or any other
Transaction Document or any provision hereof or thereof.

 

9.                                      Transaction Document.  This Amendment
shall constitute a Transaction Document under the Agreement.

 

10.                               Ratification.                            After
giving effect to this Amendment and the transactions contemplated hereby, all of
the provisions of the Performance Undertaking shall remain in full force and
effect and the Performance Guarantor hereby ratifies and affirms the Performance
Undertaking and acknowledges that the Performance Undertaking has continued and
shall continue in full force and effect in accordance with its terms.

 

[signature pages begin on next page]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

 

AMERISOURCE RECEIVABLES FINANCIAL
CORPORATION, as Seller

 

 

 

 

 

By:

/s/ J.F. Quinn

 

Name:

J.F. Quinn

 

Title:

Vice President & Corporate Treasurer

 

 

 

 

 

AMERISOURCEBERGEN DRUG
CORPORATION, as initial Servicer

 

 

 

 

 

By:

/s/ J.F. Quinn

 

Name:

J.F. Quinn

 

Title:

Vice President & Corporate Treasurer

 

 

 

 

Acknowledged and Agreed

 

 

 

AMERISOURCEBERGEN CORPORATION

 

 

 

 

 

By:

/s/ J.F. Quinn

 

 

Name:

J.F. Quinn

 

Title:

Vice President & Corporate Treasurer

 

 

 

 

Third Amendment to RPA
(ARFC)

 

S-1

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, NATIONAL
ASSOCIATION, as Administrator

 

 

 

 

 

By:

/s/ Willem van Beek

 

Name:

Willem van Beek

 

Title:

Director

 

 

 

 

 

BANK OF AMERICA, NATIONAL
ASSOCIATION, as Purchaser Agent, Uncommitted
Purchaser and Related Committed Purchaser for
Bank of America, National Association

 

 

 

 

 

By:

/s/ Willem van Beek

 

Name:

Willem van Beek

 

Title:

Director

 

 

 

Scheduled Facility Termination Date:

 

November 16, 2015

 

 

 

Third Amendment to RPA
(ARFC)

 

S-2

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Purchaser Agent, Uncommitted
Purchaser and Related Committed Purchaser for
Wells Fargo Bank, National Association

 

 

 

 

 

By:

/s/ Elizabeth R. Wagner

 

Name:

Elizabeth R. Wagner

 

Title:

Vice President

 

 

 

 

 

Scheduled Facility Termination Date:

 

November 16, 2015

 

 

 

Third Amendment to RPA
(ARFC)

 

S-3

--------------------------------------------------------------------------------


 

 

LIBERTY STREET FUNDING LLC, as an
Uncommitted Purchaser

 

 

 

 

 

By:

/s/ Jill A. Russo

 

Name:

Jill A. Russo

 

Title:

Vice President

 

 

 

 

 

THE BANK OF NOVA SCOTIA, as Purchaser
Agent and Related Committed Purchaser for Liberty
Street Funding LLC

 

 

 

 

 

By:

/s/ John Frazell

 

Name:

John Frazell

 

Title:

Director

 

 

 

 

 

Scheduled Facility Termination Date:

 

November 16, 2015

 

 

 

Third Amendment to RPA
(ARFC)

 

S-4

--------------------------------------------------------------------------------


 

 

MARKET STREET FUNDING LLC, as an
Uncommitted Purchaser

 

 

 

 

 

By:

/s/ Doris J. Hern

 

Name:

Doris J. Hern

 

Title:

Vice President

 

 

 

 

 

PNC BANK, NATIONAL ASSOCIATION, as
Purchaser Agent and Related Committed Purchaser
for Market Street Funding LLC

 

 

 

 

 

By:

/s/ William P. Falcon

 

Name:

William P. Falcon

 

Title:

Vice President

 

 

 

 

 

Scheduled Facility Termination Date:

 

November 16, 2015

 

 

 

Third Amendment to RPA
(ARFC)

 

S-5

--------------------------------------------------------------------------------


 

 

VICTORY RECEIVABLES CORPORATION, as
an Uncommitted Purchaser

 

 

 

 

 

By:

/s/ David V. DeAngelis

 

Name:

David V. DeAngelis

 

Title:

Vice President

 

 

 

 

 

THE BANK OF TOKYO-MITSUBISHI UFJ,
LTD., NEW YORK BRANCH, as Purchaser Agent
for Victory Receivables Corporation

 

 

 

 

 

By:

/s/ Luna Mills

 

Name:

Luna Mills

 

Title:

Director

 

 

 

 

 

THE BANK OF TOKYO-MITSUBISHI UFJ,
LTD., NEW YORK BRANCH, as Related
Committed Purchaser for Victory Receivables
Corporation

 

 

 

 

 

By:

/s/ B. McNany

 

Name:

B. McNany

 

Title:

Vice President

 

 

 

Scheduled Facility Termination Date:

 

November 16, 2015

 

 

 

Third Amendment to RPA
(ARFC)

 

S-6

--------------------------------------------------------------------------------


 

 

WORKING CAPITAL MANAGEMENT CO., LP,
as Uncommitted Purchaser and as Related
Committed Purchaser for Working Capital
Management Co., LP

 

 

 

 

 

By:

/s/ Shinichi Nochiide

 

Name:

Shinichi Nochiide

 

Title:

Attorney-in-Fact

 

 

 

 

 

MIZUHO CORPORATE BANK, LTD., as
Purchaser Agent for Working Capital Management
Co., LP

 

 

 

 

 

By:

/s/ Betram H. Tang

 

Name:

Betram H. Tang

 

Title:

Authorized Signatory

 

 

 

Scheduled Facility Termination Date:

 

November 16, 2015

 

 

 

Third Amendment to RPA
(ARFC)

 

S-7

--------------------------------------------------------------------------------


 

EXHIBIT VI

 

FORM OF SETTLEMENT REPORT

 

Amerisource Receivables Financial Corporation

For the Month Ended:

 

($)

 

I . Portfolio Information

 

 

 

 

1. 

Beginning of Month Balance: (Total A/R Outstanding)

 

 

 

2. 

Gross Sales (Domestic & Foreign):

 

 

 

 

3. 

Deduct:

 

 

 

a. Total Collections

 

 

b. Dilution

 

 

c. Net Write Offs

 

 

 

 

Add:

d. Misc. Non-Dilutive Adj.

 

 

e. Notes Receivable

4. 

 

 

 

a. Calculated Ending A/R Balance [(1) + (2) - (3 a,b,c)+(3d,e)]:

 

b. Reported Ending A/R Balance

 

 

c. Difference (If any)

 

 

 

 

5. 

Deduct:

 

 

a. 

Intercompany/affiliate Receivables

 

b. 

Delinquent Receivables

 

c. 

Defaulted Receivables

 

d. 

Bankrupt Customers < 60DPD

 

e. 

Foreign Receivables < 60 DPD

 

f. 

Contra Relationships

 

g. 

Cross Age Test 35% > 60 DPD

 

h. 

Excess Receivables with terms 31-60 Days

 

i. 

Excess Receivables with terms 61-90 Days

 

j. 

Notes Receivables

 

k. 

Unapplied Cash (if not excluded from aging)

 

l. 

Servicing Fee Reserve

 

m. 

Other Ineligibles

 

 

 

 

n. 

Total Ineligibles

6. 

Eligible Receivables [(4 b) - (5.n)]:

 

 

 

 

7. 

Deduct: Excess Concentration

 

8. 

Deduct: Rebate Reserve

 

9. 

Deduct: Government Receivable Excess

10. 

Deduct: Taxes

 

11. 

Net Pool Balance [(6) -(7) -(8) -(9) -(10)]:

 

 

 

Aging

 

Current

 

 

 

One Month

 

Two Months

 

Three Months

11.

 

Schedule:

 

Month

 

%

 

Prior

 

Prior

 

Prior

a.

 

Current

 

 

 

 

 

 

 

 

 

 

b.

 

1-30 Days Past Due

 

 

 

 

 

 

 

 

 

 

c.

 

31-60 Days Past Due

 

 

 

 

 

 

 

 

 

 

d.

 

61-90 Days Past Due

 

 

 

 

 

 

 

 

 

 

e.

 

91-120 Days Past Due

 

 

 

 

 

 

 

 

 

 

f.

 

121-150 Days Past Due

 

 

 

 

 

 

 

 

 

 

g.

 

151+ Days Past Due

 

 

 

 

 

 

 

 

 

 

 

 

Total:

 

 

 

 

 

 

 

 

 

 

 

 

Prepared by

 

 

Reviewed by

 

 

VI-1

--------------------------------------------------------------------------------


 

($)

 

II. Calculations Reflecting Current Activity

 

 

 

 

 

 

 

 

13. 

Amount Outstanding

 

 

 

14. 

Required Reserve (Sum of (a), (b), and (c))

 

 

 

 

a. Maximum of:

 

 

 

 

(i) Required Reserve Factor Floor

 

 

 

 

(ii) Sum of the Loss Reserve and the Dilution Reserve

 

 

 

 

  1. Loss Reserve

 

 

 

 

  2. Dilution Reserve

 

 

 

 

b. Servicing Reserve

 

 

 

 

c. Yield Reserve

 

 

 

15. 

Required Reserve [(10) x (13)]:

 

 

 

16. 

Maximum Funding Availability

 

 

 

17. 

Funding Availability based on Facility Limit

 

 

 

18. 

Additional Availability or (Required Paydown)

 

 

 

 

 

 

 

 

III. Compliance

 

 

 

 

 

 

 

 

19. 

(CP Outstanding + RR) / NPB [(14) + (12) / (10)] < 100% :

 

 

In Compliance

 

 

 

 

 

20. 

3M Avg. Delinquency Ratio

2.25%

 

In Compliance

 

a. 1M Delinquency Ratio (Current Month)

 

 

 

 

b. 1M Delinquency Ratio (1-month Prior)

 

 

 

 

c. 1M Delinquency Ratio (2-months Prior)

 

 

 

 

 

 

 

 

21. 

3M Avg. Default Ratio

0.50%

 

In Compliance

 

a. 1M Default Ratio (Current Month)

 

 

 

 

b. 1M Default Ratio (1-month Prior)

 

 

 

 

c. 1M Default Ratio (2-months Prior)

 

 

 

 

 

 

 

 

22. 

3M Avg. Dilution Ratio

4.25%

 

In Compliance

 

a. 1M Dilution Ratio (Current Month)

 

 

 

 

b. 1M Dilution Ratio (1-month Prior)

 

 

 

 

c. 1M Dilution Ratio (2-months Prior)

 

 

 

 

 

 

 

 

23. 

1M DSO Ratio

25

 

In Compliance

 

 

 

 

 

24. 

Facility Limit

$700,000,000

 

In Compliance

 

 

 

 

 

IV. Bank Covenant Compliance

 

 

 

 

 

 

 

 

Minimum or
Maximum Covenant
Level

 

Min or Max
Covenant Level
Achieved

 

 

 

 

 

25. 

Leverage Ratio

3.00 to 1.00

Yes

In Compliance

 

 

Prepared by

 

 

Reviewed by

 

 

VI-2

--------------------------------------------------------------------------------


 

($)

 

V.  Excess Concentration: (Calculation)

 

Eligible Receivables

 

Allowable Percentage

 

Max. Allowable Balance)

 

Credit Rating

 

16.00

%

 

 

Walgreens

 

8.00

%

 

 

Express

 

4.90

%

 

 

Kaiser

 

3.00

%

 

 

NR/NR

 

5.00

%

 

 

A3/P3

 

8.00

%

 

 

A2/P2

 

16.00

%

 

 

A1/P1

 

16.00

%

 

 

A1+/P1

 

 

 

 

Largest

 

Short-Term

 

Allowable

 

Total

 

Allowable

 

Excess

 

 

 

Obligors

 

Debt Rating

 

Percentage

 

Receivables

 

Receivables

 

Receivables

 

1

 

 

 

 

 

 

 

 

 

 

 

 

 

2

 

 

 

 

 

 

 

 

 

 

 

 

 

3

 

 

 

 

 

 

 

 

 

 

 

 

 

4

 

 

 

 

 

 

 

 

 

 

 

 

 

5

 

 

 

 

 

 

 

 

 

 

 

 

 

6

 

 

 

 

 

 

 

 

 

 

 

 

 

7

 

 

 

 

 

 

 

 

 

 

 

 

 

8

 

 

 

 

 

 

 

 

 

 

 

 

 

9

 

 

 

 

 

 

 

 

 

 

 

 

 

10

 

 

 

 

 

 

 

 

 

 

 

 

 

11

 

 

 

 

 

 

 

 

 

 

 

 

 

12

 

 

 

 

 

 

 

 

 

 

 

 

 

13

 

 

 

 

 

 

 

 

 

 

 

 

 

14

 

 

 

 

 

 

 

 

 

 

 

 

 

15

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total

 

 

 

 

 

 

 

 

 

 

 

 

The undersigned hereby represents and warrants that the foregoing is a true and
accuarate accounting with respect to outstanding receivables as of
                              accordance with the Receivables Purchase Agreement
dated                                and that all representations and warranties
related to such Agreement are restated and reaffirmed.

 

Signed:

 

 

Date:

 

Title:

 

 

 

 

 

 

Prepared by

 

 

Reviewed by

 

 

VI-3

--------------------------------------------------------------------------------